Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
The claim to priority as a CON of 14/364,404, now USPN 10,355,231 filed on June 11, 2014, which is a 371 filing of PCT/GB2012/053146 filed on December 14, 2012, which claims benefit of GB 1121436.8 filed on December 14, 2011 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on June 20, 2019 has been considered by the Examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn et al. (US Pat. 8,906,007) in view of Koh et al. (US Pat. 6,323,8181) (both cited by Applicant).
Regarding claim 1, Bonn et al. discloses an electrosurgical devices, directional reflector assemblies coupleable thereto, and electrosurgical system including same  having a microwave applicator (270) comprising a body (271 and 272) that comprises dielectric material (279) including a void (inner opening 274 and 275) (Fig. 18; Col. 12, Lines 24-43).  Bonn et al. does not disclose conductive material deposit in the void to form a feed for coupling energy into the dielectric material.  Koh et al. discloses conductive material deposit in the void to form a feed for coupling energy into the dielectric material (Fig. 2, 3a, 4a and 5; Col. 1, Lines 54-67; Col. 6, Line 59 to Col. 7, Line 9;  Col. 7, Line 58 to Col. 9, Line 2; Col. 8, Lines 40-67; Col. 9, Lines 28-43).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize in Bonn et al., conductive material deposit in the void to form a feed for coupling energy into the dielectric material, as taught by Koh et al., transmitting the energy through the dielectric material to an end of the applicator for millimeter and submillimeter wavelength horn antennas integrated with waveguides, channel and other components.
Regarding claim 2, Koh et al. discloses the conductive material adheres to the dielectric material to the surface of the void over substantially all of the surface of the void (Fig. 2; Col. 6, Line 59 to Col. 7, Line 9).
Regarding claim 3, Bonn et al. discloses a waveguide (via 722) comprising the dielectric material (279), wherein the microwave applicator (270) is attachable to a coupling (threaded fastener or fastener element 660) (Fig. 4 and 7B; Col. 8, Lines 24-29; Col. 9, Lines 11-34) for applying electromagnetic radiation to the waveguide via the feed (Fig. 1 and 18; Col. 7, Lines 1-17).  Koh et al. discloses the conductive material adheres to the dielectric material of the surface of the void and forms the feed for applying the electromagnetic radiation to an end of the applicator (Fig. 2, 3a, 4a and 5; Abstract; Col. 1, Lines 54-67; Col. 6, Line 59 to Col. 7, Line 9;  Col. 7, Line 58 to Col. 9, Line 2; Col. 8, Lines 40-67; Col. 9, Lines 28-43 ).
Regarding claim 4, Bonn in view of Koh discloses there is no air gap between the dielectric material and the conductive material (Bonn, Fig. 18; Koh, Col. 6, Line 59 to Col. 7, Line 9).
Regarding claim 5, Bonn in view of Koh discloses first conductive material (silicon-dioxide or gold) deposited on the surface of the void to create at least one of a hollow conductor or thin wall conductor (Koh: Col. 6, Line 59 to Col. 7, Line 10; Col. 8, Lines 40-67).
Regarding claim 6, Bonn in view of Koh discloses second conductive material (gold) of different type to the first material (silicon-dioxide) (Koh: Col. 6, Line 59 to Col. 7, Line 10; Col. 8, Lines 40-67).
Regarding claim 10, Koh discloses the conductive material comprises gold (Col. 6, Line 59 to Col. 7, Line 10).
Regarding claim 11, Bonn discloses a waveguide (via 722) and which is at least one releasably attachable and releasable detachable to a coupling (threaded fastener or fastener element 660) (Fig. 4 and 7B; Col. 8, Lines 24-29; Col. 9, Lines 11-34) for applying electromagnetic radiation to the waveguide via the feed (Fig. 1 and 18; Col. 7, Lines 1-17).
Claims 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn et al. (US Pat. 8,906,007) in view of Koh et al. (US Pat. 6,323,8181) and further view of Lanctot (US Pat. 3,128,467) (cited by Applicant).
Regarding claim 7, Bonn/Koh disclose substantially all features of the claimed invention as set forth above except conductive material deposited on an outside surface of the body and forming a waveguide ground plane.  Lanctot discloses conductive material (23) deposited on an outside surface of the body and forming a waveguide ground plane (Fig. 2-3; Col. 3, Lines 35-43).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize in Bonn/Koh, conductive material deposited on an outside surface of the body and forming a waveguide ground plane, as taught by Lanctot, for the purpose of grounding the probe/microwave applicator.
Regarding claim 8, Lanctot discloses a conductive link (24) from the conductive material (metal antenna) deposited in the void (12) to the conductive material (23) deposited on the outer surface (Fig. 2-3; Col. 3, Lines 35-43).
Regarding claim 9, Lanctot discloses the conductive link (24) comprises a tab (Fig, 2-3); the conductive link (24) affects the frequency performance of the feed (Col. 3, Lines 51 o Col. 4, Line 8); the conductive link (24) comprises conductive material (silver) on an end face of the body (13) (Fig. 2-3; Col. 3, Lines 35-43); the conductive link (24) includes a capacitive coupling Col. 3, Line 74 to Col. 4, Line 5) or the conductive link includes a discontinuity (Fig. 3, Col. 3, Lines 60-66, rotating the rod member 23 ninety degrees disconnects bent portion 21 from sector shaped coating 24).
Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn et al. (US Pat. 8,906,007) in view of Koh et al. (US Pat. 6,323,8181) and further view of Fagrell et al. (US Pub. 2003/0106891) (cited by Applicant).
Regarding claim 11, Bonn/Koh disclose substantially all features of the claimed invention as set forth above except substantially no tuning components for tuning frequency.  Fagrell et al. discloses substantially no tuning components for tuning frequency (Par. 37).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize in Bonn/Koh, substantially no tuning components for tuning frequency, for the purpose of using semiconductor based microwave generator no mechanical tuning device/components are needed which is compact/small which makes it possible to have a number of microwave generators in the same system/instrument.
Regarding claim 12, Fagrell et al. discloses the feed comprises a TM mode feed (Par. 7, 8, 31, 51-52 and 65-66).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turovskiy et al. (US Pat. 7,311,703)
Brannan (US Pat. 9,198,724)
Cronin (US Pat. 9,770,295)
Lee et al. (US Pat. 9,358,067)
Cronin (US Pub. 2008/0314894)
Hancock et al. (US Pub. 2010/0228244)
Ormsby et al. (US Pub. 2010/0268219)
Bonn (US Pub. 2011/0060325)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/25/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761